Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2015

                                     No. 04-15-00087-CV

                            ESTATE OF SHIRLEY L. BENSON,

                      From the Probate Court No 2, Bexar County, Texas
                            Trial Court No. 155,572 & 155,572-A
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
        On March 30, 2015, this appeal was abated and administratively closed based on the
underlying cause being removed to federal court. On June 12, 2015, appellant notified this court
that the underlying cause was remanded to the trial court. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. Appellee’s brief must be filed no later than
fourteen days from the date of this order.



                                                   ________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court